Title: To Thomas Jefferson from David Bailie Warden, 8 April 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir, 
                     Paris, 8 April, 1808.
                  
                  I am instructed by Mr Lasteyrie to transmit to you a Copy of His work on the culture of Cotton. The agricultural Society of Paris flatter themselves, that you will send them a plough of the construction for which they decreed you the prize medal.    Mr Humboldt mentioned, to me the other day, that he proposes to offer you a Copy of the Statistical part of his work on South America, which will appear in the course of a week or two. I had the honor of sending to you, by Mr God[or], a Copy of my Translation of Cuviers’ Eulogium on Priestley; and by the Bearer of the Minister’s last dispatches, a copy of my translation of the Eulogium of Marcus Aurelius, by Thomas. I hope, Sir, you will pardon the liberty I took in inscribing it to you. 
                  I am, Sir, with great respect, Your very obedt & very humble Sevt
                  
                     D. B. Warden 
                     
                  
               